By the Court.
From a consideration of the findings of the master herein appointed, this court is of opinion that there was not a sufficient number of valid signatures attached to the various petitions to authorize the referendum sought; and a writ of mandamus commanding the respondent to certify said petitions for referendum to the board of deputy state supervisors and inspectors of elections is therefore denied. *

Writ denied.

Marshall, C. J., Johnson, Hough, Robinson, Jones and Matthias, JJ., concur.